October 28, 2010 THE DREYFUS/LAUREL FUNDS TRUST - DREYFUS HIGH YIELD FUND Supplement to Prospectus dated May 1, 2010 The following information supersedes and replaces any contrary information contained in the section of the fund’s prospectus entitled “Fund Summary – Portfolio Management” and in the section of the fund’s prospectus entitled “Fund Details – Management”: The fund’s co-primary portfolio managers are Karen Bater and Chris Barris. Ms. Bater has been a primary portfolio manager of the fund and employed by Dreyfus since July 2007. She is Director of high yield strategies at Standish Mellon Asset Management Company LLC (Standish), an affiliate of Dreyfus, and is responsible for managing
